DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew D. Lee on 27 June 2022.

The application has been amended as follows: 
The Claims filed 14 June 2022 have been amended as follows:

1. (Currently Amended) An information presentation device that is mounted on a vehicle for which automatic evacuation control operates in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, and presents information to an occupant of the vehicle except the driver by a display in a first display area that is visually recognizable by the occupant, the information presentation device comprising: 
at least one processor configured to: 
acquire operation information of the automatic evacuation control; 
notify at least one of the driver and
control a speaker to reproduce a guide voice, wherein 
the at least one processor is further configured to: 
upon making a temporary abnormality determination after a first threshold time has elapsed since the abnormal state of the driver was detected, perform a driver notification display by displaying an image indicative of the abnormal state of the driver on a second display area that is different from the first display area and is visually recognizable by the driver; 
upon making a formal abnormality determination after a second threshold time has elapsed since the temporary abnormality determination was made, perform, prior to performing the automatic evacuation control, a sound notification by controlling the speaker to reproduce the guide voice that notifies the occupant of shifting to the automatic evacuation control; and 
Page 2 of 13perform an occupant notification display by displaying the information relating to the automatic evacuation control on the first display area during the automatic evacuation control, wherein 
the occupant notification display includes: 
an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the plurality of processes being currently executed by the automatic evacuation control.  

2. (Currently Amended) An information presentation device that is mounted on a vehicle for which automatic evacuation control operates in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, and presents information to an occupant of the vehicle except the driver by a display in a first display area that is visually recognizable by the occupant, the information presentation device comprising: 
at least one processor configured to: 
acquire operation information of the automatic evacuation control; 
notify at least one of the driver and
control a speaker to reproduce a guide voice, wherein 
the at least one processor is further configured to: 
upon making a temporary abnormality determination after a first threshold time has elapsed since the abnormal state of the driver was detected, perform a driver notification display by displaying an image indicative of the abnormal state of the driver on a second display area that is different from the first display area and is visually recognizable by the driver; 
upon making a formal abnormality determination after a second threshold time has elapsed since the temporary abnormality determination was made, perform, prior Page 3 of 13to performing the automatic evacuation control, a sound notification by controlling the speaker to reproduce the guide voice that notifies the occupant of shifting to the automatic evacuation control; and 
perform an occupant notification display by displaying the information relating to the automatic evacuation control on the first display area during the automatic evacuation control, wherein 
the occupant notification display includes: 
a progress image that indicates a degree of current progress in the automatic evacuation control.  

3. (Canceled)  

4. (Previously Presented) The information presentation device according to claim 1, wherein: 
each of the driver notification display and the occupant notification display includes a guide image that shows a coping action that the driver or the occupant can take during operation of the automatic evacuation control; and 
the coping action includes an operation to stop the automatic evacuation control.  

5. (Previously Presented) The information presentation device according to claim 1, wherein: 
only the driver notification display includes a guide image that shows a coping action that the driver can take during operation of the automatic evacuation control; and 
the coping action includes an operation to stop the automatic evacuation control.  

6. (Previously Presented) The information presentation device according to claim 2, wherein: 
the driver notification display includes a progress image that indicates the degree of the Page 4 of 13current progress in the automatic evacuation control; and 
a numerical number of processes indicated in the progress image of the occupant notification display is equal to a numerical number of processes indicated in the progress image of the driver notification display.  

7. (Previously Presented) The information presentation device according to claim 1, wherein: 
the occupant notification display includes a background portion having a green color; and
the driver notification display includes a background portion having a red color or an amber color.  

8. (Previously Presented) The information presentation device according to claim 2, wherein: 
the progress image indicates one of a plurality of processes that is currently executed under the automatic evacuation control by periodically repeating a bright state and a dark state; and 
a period during which the bright state is maintained is longer than a period during which the dark state is maintained.  

9. (Previously Presented) The information presentation device according to claim 1, wherein 
the at least one processor is further configured to: 
acquire a captured image obtained by capturing an image of a range in a traveling direction including a traveling plan route set by the automatic evacuation control; and 
add the captured image, including a route clear-indication image portion that clearly indicates the traveling plan route and is superimposed on the captured image, to the occupant notification display.  

10. (Previously Presented) The information presentation device according to claim 1, wherein 
the at least one processor is further configured to: Page 5 of 13
start turning on a headlight for driving mounted on the vehicle in response to the operation information being acquired.  

11. (Previously Presented) The information presentation device according to claim 1, wherein 
the occupant notification display further includes a map image indicative of an evacuation place, which is set by the automatic evacuation control as a position where the vehicle is stopped, together with a road shape around the vehicle.  

12. (Previously Presented) The information presentation device according to claim 1, wherein: 
the information presentation device is mounted on the vehicle together with the speaker that reproduces a voice audible by the occupant; and 
the at least one processor is further configured to: 
control the speaker to reproduce the voice notifying the occupant of a content of another process after shifting from the one of the plurality of processes currently executed to the another process, according to a feature that the one of the plurality of processes currently executed by the automatic evacuation control is transferred to the another process.  

13. (Currently Amended) An information presentation method for presenting information to an occupant of a vehicle except a driver by a display in a first display area that is visually recognizable by the occupant, the vehicle including automatic evacuation control configured to operate in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, the information presentation method comprising:
acquiring operation information of the automatic evacuation control; 
notifying at least one of the driver and
controlling a speaker to reproduce a guide voice, wherein 
the method further includes: 
upon making a temporary abnormality determination after a first threshold time has elapsed since the abnormal state of the driver was detected, performing a driver notification display by displaying an image indicative of the abnormal state of the driver on a second display area that is different from the first display area and is visually recognizable by the driver; 
upon making a formal abnormality determination after a second threshold time has elapsed since the temporary abnormality determination was made, performing, prior to performing the automatic evacuation control, a sound notification by controlling the speaker to reproduce the guide voice that notifies the occupant of shifting to the automatic evacuation control; and 
performing an occupant notification display by displaying the information relating to the automatic evacuation control on the first display area during the automatic evacuation control, wherein 
the occupant notification display includes: 
an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the plurality of processes being currently executed by the automatic evacuation control.  

14. (Currently Amended) An information presentation method for presenting information to an occupant of a vehicle except a driver by a display in a first display area that is visually recognizable by the occupant, the vehicle including automatic evacuation control configured to operate in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, the information presentation method comprising:
acquiring operation information of the automatic evacuation control;


notifying at least one of the driver and
controlling a speaker to reproduce a guide voice, wherein 
the method further includes: 
upon making a temporary abnormality determination after a first threshold time has elapsed since the abnormal state of the driver was detected, performing a driver notification display by displaying an image indicative of the abnormal state of the driver on a second display area that is different from the first display area and is visually recognizable by the driver; 
upon making a formal abnormality determination after a second threshold time has elapsed since the temporary abnormality determination was made, performing, prior to performing the automatic evacuation control, a sound notification by controlling the speaker to reproduce the guide voice that notifies the occupant of shifting to the automatic evacuation control; and 
performing an occupant notification display by displaying the information relating to the automatic evacuation control on the first display area during the automatic evacuation control, wherein 
the occupant notification display includes: 
a progress image that indicates a degree of current progress in the automatic evacuation control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669